termination of Sammi L.'s parental rights. Thus, there appears to be no
                  written order formally resolving the termination petition as to Sammi L.
                  Therefore, appellant's notice of appeal is premature.          See NRAP 3A(b)(1)
                  (allowing an appeal from a final judgment); Lee v. GNLV Corp., 116 Nev.
                  424, 426, 996 P.2d 416, 417 (2000) (explaining that a final judgment
                  resolves all of the issues in a case and leaves nothing for the court's future
                  consideration).
                              Accordingly, we dismiss this appeal for lack of jurisdiction.
                  Once the district court enters a written, file-stamped order formally
                  resolving the termination petition as to Sammi L., appellant may file a
                  timely notice of appeal and challenge the earlier interlocutory order
                  terminating his parental rights.       See Consol. Generator-New., Inc. v.
                  Cummins Engine Co., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998).
                              It is so ORDERED.




                                                                                 tER-4-t-N      J.
                                                               Hardesty
                                                                             A)
                                                                         -----



                                                                                 is7

                                                               Douglas




                                                                Cherry




                  cc: Hon. Deborah Schumacher, District Judge, Family Court Division
                       Robert W.L.
                       Washoe County District Attorney
                       Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1907A    (1